Case 1:20-cv-00149-TH-KFG Document 8 Filed 08/02/21 Page 1 of 1 PageID #: 42



                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

RODNEY G. BENNETT                                §

VS.                                              §                CIVIL ACTION NO. 1:20cv149

CASE MANAGER NEVILLS                             §

                     ORDER ADOPTING THE MAGISTRATE JUDGE’S
                         REPORT AND RECOMMENDATION

       Rodney G. Bennett, proceeding pro se, filed this civil rights lawsuit. The court referred this

matter to the Honorable Keith F. Giblin, United States Magistrate Judge. The Magistrate Judge has

submitted a Report and Recommendation of United States Magistrate Judge. The Magistrate Judge

recommends that this lawsuit be dismissed without prejudice pursuant to Federal Rule of Civil

Procedure 41(b).

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. No objections were filed to the Report and

Recommendation.

                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED as the opinion of the court. A final judgment

shall be entered in accordance with the recommendation of the Magistrate Judge.

       SIGNED this the 2 day of August, 2021.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge
